Title: From John Adams to Timothy Pickering, 14 September 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Sept 14th 1798

I return Mrs Adams’s letter No 120 with its inclosure and Dr. Rushes letter of Sept the first, which I received in yours of the 7th of this month
I am not all mortified at the delay of the treaties with Prussia, or Sweden, having no ardent desire of any treaties with Prussia till the crisis in Europe is more decided.
Gen. Marshall or Bushrod Washington will succeed Judge Wilson, if you have not some other gentleman to propose, who in your opinion can better promote the public honor and interest. Marshall is first in age, rank & publick services, probably not second in talents. Although I have an antient esteem for Judge Rush & the Dr. it is not sufficient to make any alteration in my judgement in this case. As Virginia has no judge at present, she is as much intitled, as Pensylvania to attention
I have the honor / to be Sir your most obedient

John Adams